DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06 September 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 13 recite “a first counterweight device” and “a second counterweight device”.  It is unclear whether these counterweight devices are the same or different from independent claims 1 and 9, respectively, reciting “one or more counterweight devices”.  Clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0278996 to PARK et al. (“PARK”) in view of EP 0997568 A1 to MIELE & CIE. GMBH & CO. (“MIELE”; cited by Applicant; machine translation provided by Examiner), and further in view of US 2014/0298866 to HWANG et al. (“HWANG”) or US 9,303,351 to JUN et al. (“JUN”).
Regarding claims 1-3, 7-13, and 15-16, PARK discloses a laundry apparatus (1) comprising:
a tub (tub 20) defining a fluid containment envelope;
a drum (drum 30) positioned within the fluid containment envelope of the tub and rotatable relative to the tub about a primary rotation axis, the drum comprising a laundry-receiving portion for receiving one or more articles of laundry (note laundry input opening 32a);
a control unit (controller 80);
a motor (motor 40) coupled to the tub, wherein the motor is communicatively coupled to the control unit and operatively coupled to the drum to cause rotation of the drum, wherein the motor is isolated from fluid within the fluid containment envelope (see, e.g., operation of rotating drum via controller in ¶ [0092], manifestly requiring the motor communicatively coupled to the control unit; note also fluidly-isolated motor in Fig. 1);
one or more load imbalance sensors (vibration sensors 21,22,23) communicatively coupled to the control unit and configured to output a load imbalance signal to the control unit, the load imbalance signal being indicative of a load imbalance within the drum (see, e.g., ¶ [0051]-[0053]); and
a dynamic balancing assembly (balancers 100) communicatively coupled to the control unit, the dynamic balancing assembly comprising:
an orbital balancing passage (housing 112) arranged concentrically;
a first counterweight device (one of balancing module 113, see, e.g., Fig. 2) positioned within the orbital balancing passage and responsive to the control unit, wherein the control unit controllably moves the first counterweight device along the orbital balancing passage to adjust an angular position of the first counterweight device around the primary rotation axis to counteract a detected load imbalance in the drum (see, e.g., ¶ [0051][0053]); and
a second counterweight device (other of balancing module 113, see, e.g., Fig. 2) positioned within the orbital balancing passage and responsive to the control unit, wherein the control unit controllably moves the second counterweight device along the orbital balancing passage to adjust an angular position of the second counterweight device around the primary rotation axis to counteract the detected load imbalance in the drum (see, e.g., ¶ [0051][0053]); 
further comprising a main bearing assembly fixedly attached to the tub and operatively connected to the drum providing radial and axial support to the drum (note bearing assembly 70 between drum shaft 42 and rear wall in Fig. 1 of PARK),
wherein: the dynamic balancing assembly comprises an orbital positioning device (cover 112b) positioned to restrain a first angular position of the first counterweight device and a second angular position of the second counterweight device within the orbital balancing passage; and
the first counterweight device and the second counterweight device are constrained into contact with the orbital balancing passage (see cover 112b),
wherein the first counterweight device and the second counterweight device each comprise a driving motor (drive unit 121) that causes a respective counterweight device to travel along the orbital balancing passage,
wherein the first counterweight device and the second counterweight device are cooperatively controlled by the control unit in response to detecting the load imbalance in the drum based on the load imbalance signal output by the one or more load imbalance sensors (see above, ¶ [0052]-[0053], and steps 504-508),
wherein the first counterweight device and the second counterweight device orbit the primary rotation axis within the orbital balancing passage and at constant radius from the primary rotation axis (the orbits of the counterweights are intended use recitation not afforded patentable weight; note the configuration of the orbital balancing passage in PARK, which is fully capable of such orbit),
wherein the laundry apparatus is a front-load washing machine (see Fig. 1 of PARK),
a method of balancing a laundry apparatus comprising:
rotating a drum positioned within a fluid containment envelope of a tub with a motor about a primary rotation axis, the motor being positioned within a motor receiving envelope that isolates the motor from a fluid within the fluid containment envelope (see above; also note rotating of drum in ¶ [0050],[0055]-[0056], and step 500 in Fig. 9A); note the bracket mounted between the motor and drum rear wall or the cabinet read on a motor receiving envelope);
detecting, with a control unit, a load imbalance signal output by one or more load imbalance sensors, wherein the load imbalance signal is indicative of a load imbalance within the drum (see above, ¶ [0051]-[0053], and steps 502-505); and
controlling a dynamic balancing assembly coupled to the drum and positioned within the fluid containment envelope, the dynamic balancing assembly comprising an orbital balancing passage arranged concentrically around the motor, a first counterweight device positioned within the orbital balancing passage, and a second counterweight device positioned within the orbital balancing passage, (see above, ¶ [0052]-[0053], and steps 506-508), to:
controllably move the first counterweight device positioned within the orbital balancing passage to adjust an angular position of the first counterweight device around the primary rotation axis to counteract a detected load imbalance in the drum; (see above, ¶ [0066], and step 508); and
controllably move the second counterweight device positioned within the orbital balancing passage with the control unit to adjust an angular position of the second counterweight device around the primary rotation axis to counteract the detected load imbalance in the drum (see above, ¶ [0066], and step 508), 
PARK doesn’t expressly disclose the orbital balancing passage arranged concentrically around the motor or wherein a cross-sectional plane passing through the laundry apparatus at a position orthogonal to the primary rotation axis passes through the dynamic balancing assembly, the motor, and the fluid containment envelope of the tub, as claimed in independent claims 1, 11, and 16.
Regarding the orbital balancing passage arranged around the motor, PARK discloses the claimed invention including a dynamic balancing assembly with an orbital balancing passage and plural counterweight devices as claimed.  PARK discloses the orbital balancing passage arranged concentrically around the drum but not around the motor.  However, MIELE teaches that it is old and known in the art to provide a balancing ring around the drum and/or the motor to compensate unbalance (see Fig. 1 and associated text).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the orbital balancing passage of PARK concentrically around the motor, as taught in MIELE, to yield the same and predictable results of balancing a washing machine.
Further regarding the recitation wherein a cross-sectional plane passing through the laundry apparatus at a position orthogonal to the primary rotation axis passes through the dynamic balancing assembly, the motor, and the fluid containment envelope of the tub, while the combination of PARK and MIELE would produce a configuration wherein a cross-sectional plane passes through the dynamic balancing assembly and  the motor, the combination does not expressly teach wherein a cross-sectional plane passes through the dynamic balancing assembly, the motor, and the fluid containment envelope of the tub.  HWANG (in Figs. 11-12 and associated text) teaches a washing machine configuration wherein the motor is configured within the rear tub wall so as to at least partially surround the drum to reduce depth of the washing machine such that the motor and fluid containment envelope of the tub overlap in a cross-sectional plane passing therethrough.  JUN (in Figs. 2-3 and associated text) also teaches that it is known to modify a tub rear wall such that the motor and fluid containment envelop of the tub overlap in a cross-sectional plane passing therethrough, which results in increased sizing of the tub and drum, i.e. washing capacity (JUN at col. 3, l. 62 – col. 4, l. 8).  
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the washing machine of PARK and MIELE, wherein a cross-sectional plane passes through the dynamic balancing assembly and motor, with the modified rear tub wall and motor configuration in HWANG or JUN, to result in a cross-sectional plane passing through the balancer, motor, and fluid containment envelope of the tub which advantageously increases washing capacity of the tub/drum within the washing machine cabinet. 
Regarding claims 4-6, 11, 14, 16, and 20, note the configurations of HWANG and JUN provide such motor receiving envelope, and a surface of the tub and motor being substantially flush with one another.
Regarding claims 17-19, PARK further discloses:
 wherein the load imbalance signal is indicative of an angular position of a load within the drum and a magnitude of the load imbalance within the drum (the sensors of PARK are same as used by Applicant, and deemed to sense same signals),
further comprising monitoring the drum with the one or more load imbalance sensors continuously during acceleration from a satellite speed to a maximum water extraction speed (see ¶ [0092], [0103], and operation during spin cycle including max extraction speed),
wherein the first counterweight device and the second counterweight device each comprise a driving motor (drive unit 121) communicatively coupled to the control unit to cause a respective counterweight device to travel along the orbital balancing passage (see, e.g., ¶ [0066]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711


/Joseph L. Perrin/Primary Examiner, Art Unit 1711